Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 21, 2020 has been entered.
Claims 1-10, 18, 19, 23, 36-38, 45, 98, 100-106, 110, 111, 121, and 125 are currently pending, of which claims 98, 100-106, 110, 111, and 125 are withdrawn from consideration.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 2022 (seat).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45 and 121 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 45 recites the limitation "the housing" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Additionally, lines 11-12 recite “a suture passing instrument” after “a suturing instrument” was previously introduced in the claim.  It is unclear if the suture passing instrument is distinct from the suturing instrument or if they are the same element.  For the purpose of examination, the “suture passing instrument” is interpreted as being equivalent to the “suturing instrument” previously introduced.
Claim 121 is rejected due to its dependency on claim 45.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5-10, 18, 19, 23, 36-38, and 45  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sauer et al. (US 6,533,796), cited on the 4/21/20 IDS.  
	Regarding claim 1, Sauer discloses a cartridge (Fig 4) for loading suture (24) onto a suture passing instrument (10), the cartridge comprising: a base comprising a seat (62) configured for releasably holding a portion of a suture (24) (tube 62 has lumen such that it is it is noted the claim does not recite structure for the claimed seat and the suture portion is not positively recited); and a housing (body 38) coupled to the base (tube 62 frictionally held in bore 50 of housing 38 – col 3, ll 27-32; it is noted the claim does not recite structure for the claimed housing); the cartridge being configured to allow relative movement between the seat (62) and the housing (38) for aligning the suture portion with a suture passing instrument (seat 62 is moveably inserted within housing 38 with one end frictionally held in bore 50 and a free end inserted within bore 46, wherein passing the seat through bore 46 aligns the suture portion with the suture passing instrument 10 such that tube and suture can pass through the suturing instrument and out through a valve located at the proximal end of the instrument handle – Figs 10-15; col 3, ll 27-32, 44-55; it is noted the suture passing instrument is not positively recited).  
[AltContent: textbox (Base with Seat)][AltContent: textbox (Channel for suturing instrument)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Suture mount)][AltContent: arrow][AltContent: textbox (Suture)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Housing)]
    PNG
    media_image1.png
    602
    194
    media_image1.png
    Greyscale

	Regarding claim 2, wherein the housing (38) defines a chamber (40) for receiving the suture passing instrument (10) there-through (Figs 4, 6A; col 3, ll 40-41).
	Regarding claim 5, wherein the seat (62) comprises a moveable seat for permitting transfer of the suture portion (24) from the seat into the suture passing instrument (10) (seat 62 is moveably inserted within housing 38 with one end frictionally held in bore 50 and a free end inserted within bore 46, wherein passing the seat through bore 46 aligns the suture portion with the suture passing instrument 10 such that tube and suture can pass through the suturing 
	Regarding claim 6, the base may be defined as comprising the seat (tube 62) and the portion of the cartridge forming the channel (50) that removably receives the seat (tube 62) (Figs 4 and 10-13; col 3, ll 44-55) such that the base comprises a seat (62) is moveable relative to another section of the base (50).
	Regarding claim 7, wherein the seat (62) is moveable relative to the chamber (chamber 40 of housing 38) (seat 62 is moveably inserted within housing 38 with one end frictionally held in bore 50 and a free end inserted within bore 46, wherein passing the seat through bore 46 aligns the suture portion with the suture passing instrument 10 such that tube and suture can pass through the suturing instrument and out through a valve located at the proximal end of the instrument handle – Figs 10-15; col 3, ll 27-32, 44-55).  
	Regarding claim 8, the base may be defined as comprising the seat (tube 62) and the portion of the cartridge including clip (42) such that the base comprises a restraint (42) for maintaining a position of the suture passing instrument (10) received through the chamber (40) relative to the seat (62) for aligning the seat with a portion of the suture passing instrument (restraint 42 can move into a locking position to hold the suturing instrument 10 in place within the recess 40 of the chamber and thus constrains movement of the suturing instrument relative to the seat which is inserted into the cartridge; col 3, ll 40-42).  
	Regarding claim 9, wherein the housing (38) includes a suture transferring component (channel 46) for transferring the suture portion (24) from the seat onto the suture passing instrument (10) (free end of seat 62 is inserted within suture transferring component channel 46 to align the suture portion with the suture passing instrument 10 and transfer the suture portion through groove 28 of suturing instrument 10 - Figs 10-15; col 3, ll 27-32, 44-55).  
	Regarding claim 10, wherein the suture transferring component comprises a pull mechanism operable to be retracted proximally relative to the base to pull the suture into the 
	Regarding claim 18, the chamber (40) includes a recess (lumen) for axially receiving a distal portion of a suture passing instrument (10) there-through, the seat (62) being positioned substantially adjacent the recess (when inserted through channel 46 – Figs 11-12).  
	Regarding claim 19, wherein the suture portion comprises an end of the suture (24).  
	Regarding claim 23, wherein the seat is configured to move automatically upon receipt of the suture passing instrument within the cartridge (fully capable of moving automatically from the position of Figs 10-11; it is noted the structure for moving the seat is not claimed).  
	Regarding claim 36, wherein the chamber (40) includes a longitudinally extending recess (lumen) for receiving the suture passing instrument (10) there-through (Figs 4, 6A; col 3, ll 40-41).  
	Regarding claim 37, wherein the housing comprises a mount defining the chamber (40) for holding a pre-tied knot (it is noted the pre-tied knot is not positively recited) about the chamber (see annotated Fig 4 above), whereby the suture passing instrument is receivable within the chamber for allowing the pre-tied knot to be mounted onto the suture passing instrument (Figs 10-15 show the suture passing instrument received within chamber and a suture mounted to the instrument; a suture with a pre-tied knot is fully capable of being mounted to the instrument similar to suture 24).  
	Regarding claim 38, wherein the cartridge is configured to align and transfer the suture upon a single linear motion of the cartridge with respect to the suture passing instrument (suture 24 aligned and transferred to the suture upon insertion into chamber 38).  
	Regarding claim 45, Sauer discloses a cartridge (Fig 4) for loading a suture (24) onto a suturing instrument (10), the cartridge comprising: a chamber defining a recess (40) for axially receiving a distal portion of a suturing instrument (10) therethrough (Figs 4, 6A; col 3, ll 40-41); a seat (62) adjacent the recess for releasably holding a portion of a suture (tube 62 has lumen .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, and 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sauer (US 6,533,796), as applied to claims 2 and 45 above, further in view of Kontos (US 2006/0142784, hereinafter “Kontos”).  Regarding claims 3 and 121, Sauer discloses the invention substantially as claimed, as shown above.   Sauer teaches a suture fixation mechanism (ferrule 21) releasably coupled to the chamber (40) for deployment onto the suture passing instrument (10) (Figs 4, 10; col 3, ll 3-19).  However, Sauer teaches the suture fixation mechanism comprises ferrules (21) and fails to disclose the suture comprises a pre-tied knot formed from the suture.  Kontos discloses a similar suturing device and teaches pre-tied slip knots may be used in place of ferrules (para [0084]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sauer such that the suture comprised pre-tied knots formed from the suture as such a mechanism is known in the art to be an equivalent mechanism of fixing a suture end.
	Regarding claim 4, wherein the housing (38) is detachable from the base (62) to be mounted onto the suture passing instrument (10) for deploying the partially pre-tied knot about 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771